Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Thompson 8/24/20.
The application has been amended as follows: 


1.	(Currently amended) A portable device repair machine comprising:
a receptacle configured to receive a portable multifunction device; 

one or more automated mechanisms configured to:
secure the portable multifunction device when the portable multifunction device is received by the receptacle, establish an electronic connection with the portable multifunction device, and identify and diagnose a malfunction resulting from a damage or a degradation of at least one component of the portable multifunction device; and a display configured to:
display one or more selectable suggested remedies for the at least one component of the portable multifunction device based on the diagnosis; 
receive a selection of at least one of the one or more selectable suggested remedies for the at least one component of the portable multifunction device, and ,
wherein the one or more automated mechanisms comprise one or more computers comprising a memory, the memory storing one or more executable program instructions that, when executed by one or more computers, cause the one or more computers to implement one or more control modules configured to:
transmit an instruction to the one or more automated mechanisms to convey the portable multifunction device to a physical upgrade mechanism of the portable device repair machine;

direct one or more robotic arms to disassemble the portable multifunction device;

direct the one or more robotic arms to reassemble the portable multifunction device while incorporating a physical upgrade to the at least one component of the portable multifunction device of the portable multifunction device; and

transmit an instruction to the receptacle to convey the portable multifunction device from the portable device repair machine.

2.    (Previously Presented) The portable device repair machine of claim l, wherein to establish the electronic connection with the portable multifunction device, the one or more automated mechanisms are further configured to physically connect a network connection to the portable multifunction device via mechanized process.
3.  (Previously Presented) The portable device repair machine of claim l, wherein the one or more automated mechanisms comprise a physical inspection mechanism configured to obtain digital 
receive the digital images of the portable multifunction device; analyze the digital images of the portable multifunction device; determine, based on the analysis of the digital images, one or more characteristics of the portable multifunction device.
4.  Cancelled.
5.  (Previously Presented) The portable device repair machine of claim 5 [[4]], wherein the upgrade to the at least one component of portable multifunction device comprises a battery upgrade or a memory upgrade, and wherein to perform the upgrade to the at least one component of the portable multifunction device, the physical upgrade mechanism comprises physical mechanisms configured to:
access a physical battery or a memory of the portable multifunction device; remove the existing battery or the memory from the portable multifunction device;
and install a new battery or a new memory from operation with the portable multifunction device. 
6.  (Currently amended) A method implemented by one or more computers of a portable device repair machine, the method comprising:

directing, by the one or more computers, an image sensor to obtain one or more images of a portable multifunction device; 

determining, by the one or more computers a process for physically attaching a network connection to the portable multifunction device based on the one or more images; instructing, by the one or more computers, a network connection mechanism to physically attach the network connection to the portable multifunction device; 

establishing, by the one or more computers, an electronic connection between the portable device repair machine and the portable multifunction device via the network connection; 

identifying and diagnosing, by the computing device via the electronic connection, a malfunction resulting from a damage to or a degradation of at least one component of the portable multifunction device; ,
transmitting, by the one or more computers, an instruction to an automated mechanism to convey the portable multifunction device to a physical upgrade mechanism of the portable device repair machine;
directing, by the one or more computers, one or more robotic arms to disassemble the portable multifunction device;

directing, by the one or more computers, the one or more robotic arms to reassemble the portable multifunction device while incorporating a physical upgrade to the at least one component of the portable multifunction device of the portable multifunction device; and

transmitting, by the one or more computers, an instruction to a receptacle to convey the portable multifunction device from the portable device repair machine.

7.  (Previously Presented) The method of claim 6, further comprising prior to the one or more computers directing the image sensor to obtain one or more images of the portable multifunction device:
transmitting, by the one or more computers, an instruction to a user interface to display a request for a deposit of the portable multifunction device into a receptacle of the portable device repair machine.
8.  (Previously Presented) The method of claim 6, wherein determining, by the one or more computers, the process for physically attaching the network connection to the portable multifunction device includes:
determining, by the one or more computers, one or more candidate model numbers for the portable multifunction device based on the one or more images of the portable multifunction device, transmitting, by the one or more computers, an instruction to a user interface to display a request for a selection of a model number of the one or more candidate model numbers, wherein the model number is associated with the portable multifunction device; and receiving, by the one or more computers and from a data store, the process for physically attaching the network connection to the portable multifunction device.

9.  (Previously Presented) The method of claim 6, further comprising:
receiving, by the one or more computers, an indication, from the user interface, of a selection of at least one of the one or more selectable remedies.
10.  (Previously Presented) The method of claim 6, further comprising:
analyzing, by the one or more computers, the one or more images of the portable multifunction device; and determining, by the one or more computers, one or more characteristics of the portable multifunction device based on the analysis of the one or more images; wherein determining, by the one or more computers, the process for physically attaching the network connection to the portable multifunction device is based on the one or more characteristics of the portable multifunction device.
11.   (Previously Presented) The method of claim 10, wherein the one or more characteristics include a manufacturer, a model number, or a type of cable connector interface of the portable multifunction device.
12.  Cancelled.   
13.  (Previously Presented) The method of claim 6, further comprising:
transmitting, by the one or more computers, an instruction to a user interface to display a request for payment; and receiving, by the one or more computers, an indication that a payment has been collected before diagnosing the portable multifunction device.
14.  (Currently amended) A non-transitory, computer-readable storage medium storing one or more executable program instructions that, when executed by one or more computers, cause the one or more computers to implement one or more control modules configured to:

obtain one or more images of a portable multifunction device; determine, based on the one or more images, a process for physically attaching a network connection to the portable multifunction device; instruct a network connection mechanism of a portable device repair machine to physically attach the network connection to the portable multifunction device;

establish an electronic connection between the portable device repair machine and the portable multifunction device via the network connection; identify and diagnose a malfunction resulting from a damage to or a degradation of at least one component of the portable multifunction device via the network connection; ,

transmit an instruction to an automated mechanism to convey the portable multifunction device to a physical upgrade mechanism of the portable device repair machine;

direct one or more robotic arms to disassemble the portable multifunction device;

direct the one or more robotic arms to reassemble the portable multifunction device while incorporating a physical upgrade to the at least one component of the portable multifunction device of the portable multifunction device; and

transmit an instruction to a receptacle to convey the portable multifunction device from the portable device repair machine.

15.   	 (Previously Presented) The non-transitory, computer-readable storage medium of claim 14, wherein the one or more control modules are further configured to:
instruct a conveyance mechanism to convey the portable multifunction device to the network connection mechanism to physically attach the network connection to the portable multifunction device.
16.  (Previously Presented) The non-transitory, computer-readable storage medium of claim 14, wherein the one or more control modules are further configured to 
    PNG
    media_image1.png
    18
    2
    media_image1.png
    Greyscale
identify, based on the one or more images, a network connection type that is compatible with the portable multifunction device; and select the network connection based on the network connection type.
17. 	(Previously Presented) The non-transitory, computer-readable storage medium of claim 14, wherein the one or more control modules are further configured to:
direct one or more robotic arms, based on image analysis of the connection process,
to attach the network connector to the portable multifunction device.
18.	(Previously Presented) The non-transitory, computer-readable storage medium of claim 14, wherein the one or more control modules are further configured to:
direct one or more robotic arms, based on image analysis of the establishment of the electronic connection, to power the portable multifunction device on.
19.  (Previously Presented) The non-transitory, computer-readable storage medium of claim 14, wherein the one or more control modules are further configured to:
direct one or more robotic arms, based on image analysis of the diagnosis of the portable multifunction device, to navigate a menu system of the portable multifunction device and place the portable multifunction device in a diagnostic mode.
20. (Previously Presented) The non-transitory, computer-readable storage medium of claim 14, wherein the one or more control modules are further configured to provide on-line and real-time interactive voice and video communication via a user interface.


21.  Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3,5-11,13-20 are allowed.

Applicant has invented a technical portable multifunction device repair/upgrader. Thus the invention is directed to a non-abstract technical improvement that allows for automated upgrade and repair of multifunction devices. The upgrader includes robotic arms and other technical elements. 
The cited art includes Patent Publication 20160098689 to Bowles, US Patent Publication 20150145642 to Rutledge and US Publication 2009/0331511 to Browne. 

 A non-patent literature “new feature-customizable embed widget for device repairs” 3/27/14. 
None of the art of record or in the patent database teaches, as found in claims 1, 6, 14, 

“transmit an instruction to the one or more automated mechanisms to convey the portable multifunction device to a physical upgrade mechanism of the portable device repair machine;

direct one or more robotic arms to disassemble the portable multifunction device;

direct the one or more robotic arms to reassemble the portable multifunction device while incorporating a physical upgrade to the at least one component of the portable multifunction device of the portable multifunction device; and

transmit an instruction to the receptacle to convey the portable multifunction device from the portable device repair machine.”


While Browne can disassemble devices and Bowles and Rutledge can repair, the combination of ideas is not suggested or taught by the art of record. This is a robotic based repair facility and thus, it is not an abstract idea in the context of 35 USC 101 which was not asserted.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571 270 1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3692